Citation Nr: 0101769	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-21 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a herniated intervertebral disc at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1957 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO).

During the pendency of the appeal, the veteran's 
representative raised the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  The matter is referred to the RO for 
its consideration.


REMAND

The veteran's most recent VA examination for compensation and 
pension purposes was conducted in June 1999.  The examination 
report reflects that the veteran, among other things, 
complained of morning stiffness, backache flare-ups lasting 
one to two days, and pain that affected his daily activity 
such as lifting or other vigorous physical activity.  The 
examination report however does not address the veteran's 
complaints of pain in relation to limitation of motion and 
functional impairment on use.  To adequately evaluate the 
veteran's current level of disability, the Board finds that a 
subsequent VA examination which addresses the holding of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), especially on the 
questions of whether or to what extent the veteran's symptoms 
associated with his disability affect employment and daily 
activities, is warranted.  38 C.F.R. §§ 4.2, 4.10, 4.40, 4.45 
(2000).

The examination report also shows that the veteran had a 
magnetic resonance imaging of the lumbar spine on March 21, 
1997.  A report of such diagnostic examination is not of 
record.  The report also notes that the veteran is disabled 
with a cardiac condition after bypass surgery and 
angioplasty, thereby indicating that the veteran may receive 
Social Security disability benefits.  If so, these reports 
should be obtained.  Additionally, in August 1999, K.S., 
D.O., of the Flushing Medical Center, stated that the veteran 
could not tolerate the physical activity involved with 
performing the job duties required of a custodial worker.  
Medical reports of treatment received from this doctor are 
not of record.  Thus additional development in this regard is 
warranted as well.  Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
identify any physicians and medical 
facilities from which he has been treated 
or evaluated for his service-connected 
herniated intervertebral disc at L5-S1 
disability since June 1999.  After any 
further necessary information and 
authorization are obtained from the 
veteran, the RO should obtain copies of 
pertinent medical records, VA or private, 
including medical reports from the 
Flushing Medical Center, not already of 
record.  Any records obtained should be 
incorporated into the veteran's claims 
folder.

2.  The RO should ask the veteran if he 
receives Social Security disability 
benefits.  If so, the RO should obtain 
from the Social Security Administration 
the records pertinent to his claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Then, the RO should schedule the 
veteran for the appropriate VA 
examination to determine the nature and 
extent of his service-connected herniated 
intervertebral disc at L5-S1.  All 
indicated studies should be performed and 
all findings reported in detail.  The 
claims file must be made available to the 
examiner for review prior to the 
examination.  The examiner should 
identify all symptoms that are related to 
the veteran's herniated intervertebral 
disc at L5-S1, including setting forth in 
degrees the range of motion of the 
veteran's lower back.  The examiner 
should also opine on whether the 
veteran's pain, if any, could 
significantly limit the functional 
ability of the low back during flare ups, 
or when the low back is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare ups.  
The examiner should also comment on 
whether the veteran's lower back 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
Finally, for any manifestations present, 
the examiner should comment on their 
effect on the ability of the veteran to 
perform average employment in a civil 
occupation (without consideration of 
age).  A complete rationale should be 
provided for any opinion offered.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  The RO should then readjudicate the 
matter on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to the 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.

The appellant has the right to VA compliance with the terms 
and conditions set forth in remand orders from the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


